UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6575



THADESE MOORE, SR.,

                                            Plaintiff - Appellant,

          versus


CAMERON G. CHANDLER, Assistant U. S. Attorney;
CHARLES E. SIMMONS, JR., Senior US District
Judge; BRISTOW MARCHANT, US Magistrate Judge;
CHRISTI G. SEXTON, Internal Revenue Service,
Special Agent; DAVID BEALL, Federal Bureau of
Investigation, Special Agent; MARVIN CAUGHMAN;
JAMES R. PARKS, Supervising U.S. Probation
Officer,

                                           Defendants - Appellees,

          and


CHARLES H. WILLIAMS, P.A.; LIONEL S. LOFTON;
PAUL W. PITTARD, JR., Attorney in Fact; STATE
LAW ENFORCEMENT DIVISION; CAPTAIN HEATON,
Orangeburg County Narcotics Task Force; SC
DEPARTMENT OF REVENUE AND TAXATION; W. SCOTT
PALMER, Personal Representative of Estates;
DAVID S. SCHWARTZ, Employee for the County of
Orangeburg, South Carolina,

                                                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-01-2168-5-22BC)
Submitted:     June 20, 2002                        Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thadese Moore, Sr., Appellant Pro Se.    Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thadese    Moore,    Sr.,     appeals    the   district   court’s   order

adopting the recommendation of the magistrate judge and dismissing

his civil rights action.           We have reviewed the record and the

district     court’s     opinion     and     find   no   reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Moore v. Williams, No. CA-01-2168-5-22BC (D.S.C. filed Mar. 29,

2002; entered Apr. 1, 2002).               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED



                                       2